Citation Nr: 0530627	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  99-08 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for Arnold-Chiari malformation with profound 
syringomyelia with left sided weakness, spinal cord 
dysfunction, and high pitched voice, to include as due to 
herbicide exposure (also referred to herein simply as 
"Arnold-Chiari Malformation"). 

2.  Entitlement to an increased disability rating for 
service-connected left winged scapula with rhomboid muscle 
atrophy (nondominant) (also referred to herein simply as 
"left shoulder muscle disability"), currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission




ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, which denied the benefits sought on 
appeal.  This matter was previously before the Board in 
January 2004, at which time the case was referred to the 
Veterans Health Administration for a medical expert opinion.  
The case has since been returned to the Board for appellate 
review.

The Board also notes that the veteran timely filed two 
substantive appeals (also known as a VA Form 9).  One VA Form 
9 was filed in February 1999, which indicated that he wanted 
a Board hearing.  The other VA Form 9 was filed in May 1999, 
which indicated he did not want a Board hearing.  As the 
latter VA Form 9 indicates that the veteran does not want a 
hearing, the Board will assume that the veteran changed his 
mind and does not want a Board hearing.  


FINDINGS OF FACT

1.  By a June 1995 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
Arnold-Chiari malformation.  The veteran did not complete a 
substantive appeal.

2.  The evidence received since the June 1995 denial of the 
veteran's Arnold-Chiari malformation service connection claim 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim. 

3.  The veteran's currently diagnosed congenital Arnold-
Chiari malformation preexisted entry into service. 

4.  The medical evidence of record shows that the current 
manifestations of congenital Arnold-Chiari malformation are 
not related to active duty service, to include as due to 
herbicide exposure.   

5.  The veteran's service-connected left shoulder muscle 
disability is productive of severe dysfunction of the 
extrinsic muscles of the shoulder girdle.


CONCLUSIONS OF LAW

1.  A June 1995 denial of the veteran's claim of service 
connection for Arnold-Chiari malformation is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302, 20.1103 (2002).

2.  New and material evidence has been presented to reopen a 
claim for service connection for Arnold-Chiari malformation, 
to include as due to herbicide exposure.  38 U.S.C.A. §§ 
5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2001); 38 C.F.R. §§ 3.156, 3.159 (2005).

3.  Service connection for Arnold-Chiari malformation, to 
include as due to herbicide exposure, is not warranted.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1116, 1153, 5107, (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 
3.307, 3.309, 4.9 (2005). 

4.  The criteria for a rating in excess of 30 percent for a 
left shoulder muscle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.56, 4.73, Diagnostic Code 5301 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence for Arnold-Chiari Malformation

This issue arises out of the veteran's claim that he 
currently suffers from Arnold-Chiari malformation that was 
incurred or aggravated in or as a result of active duty 
service, to include as due to herbicide exposure.  

The record shows that, by a June 1995 rating decision, the RO 
denied the veteran's claim of service connection for Arnold-
Chiari Malformation.  Although the veteran filed a notice of 
disagreement with respect to this rating decision, he did not 
file a substantive appeal.  Because the veteran did not file 
a substantive appeal, that decision is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R §§ 20.200, 20.201, 20.202, 20.302, 
20.1103.

In October 1997, the veteran renewed his claim for 
entitlement to service connection for Arnold-Chiari 
Malformation.  By a June 1998 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
Arnold-Chiari Malformation on the basis that new and material 
evidence had not been submitted.  The veteran perfected a 
timely appeal to this rating decision, which led to the 
present matter.  

At this point, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  In addressing whether the requirements 
under the VCAA were met in this case, the Board finds that 
there is sufficient evidence to reopen this matter and 
examine the case on the merits.  Therefore, as to the limited 
issue of reopening this appeal, the Board finds that to the 
extent that the VCAA may not have been fully satisfied, there 
is no prejudice to the veteran in this regard, because that 
matter is being resolved in the veteran's favor.  

In regard to the narrow issue of reopening the veteran's 
claim, the Board notes that there has been a regulatory 
change pertaining to the definition of new and material 
evidence with respect to claims made on or after August 29, 
2001.  38 C.F.R. § 3.156(a); see 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  However, as the veteran filed his claim prior to 
this date, the earlier version of the law remains applicable 
in this case.  

According to applicable law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).   

The relevant medical evidence available to the RO at the time 
of the June 1995 denial included the following:  service 
medical records (SMRs), which contains no direct evidence 
that the veteran suffered from Anorld-Chiari malformation, 
although he was found to suffer from a left shoulder muscle 
strain due to an injury (an injury for which the veteran is 
service-connected), as well as muscle wasting in the left 
shoulder area due to an unknown etiology; and variously dated 
post-service private and VA medical records showing that the 
veteran suffered from Arnold-Chiari malformation and 
associated syringomyelia, which had resulted in deteriorating 
health, including worsening paralysis and paresthesia of the 
left upper extremity.  These post-service medical records 
available at that time contained no credible evidence linking 
the veteran's Arnold-Chiari malformation to active duty 
service. 

Medical evidence received subsequent to the June 1995 rating 
decision, which includes variously dated private and VA 
medical records, shows that the veteran continues to suffer 
from the debilitating symptoms of Arnold-Chiari malformation.  
Of particular significance is the February 2004 VHA opinion, 
which explains that the veteran's Arnold-Chiari malformation 
is a congenital defect that frequently does not appear until 
adult life.  This is a medical fact not evident to VA 
adjudicators prior to the most previous final decision, but 
shows that the veteran had the Arnold-Chiari congenital 
defect while in service, just that it was not detected at 
that time.  As the February 2004 VHA opinion bears directly 
and substantially upon the specific matter under 
consideration, is not redundant or duplicative evidence, and 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim, the Board 
concludes that new and material evidence has been received 
and that the veteran's claim of entitlement to service 
connection for Arnold-Chiari malformation is reopened.

II.  Service Connection for Arnold-Chiari Malformation

The veteran contends that his Arnold-Chiari malformation, 
with profound syringomyelia with left sided weakness, spinal 
cord dysfunction, and high-pitched voice, was incurred in or 
aggravated by service, to include as due to herbicide 
exposure.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury was incurred in service is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after military 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases (such as 
syringomyelia) to a degree of 10 percent or more within one 
year from separation from service, such disease may be 
presumed to have been incurred in or aggravated by service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Concerning the herbicide exposure aspect of the veteran's 
claim, while Arnold-Chiari malformation is not listed as a 
disease for which presumptive service connection may be 
awarded under 38 C.F.R. § 3.307(a)(6) and 38 C.F.R. 
§ 3.309(e) - as the veteran has already been service-
connected for Non-Hodgkin's lymphoma under these provisions- 
his exposure to Agent Orange is presumed for all other 
herbicide exposure claims.  See McCartt v. West, 12 Vet. App. 
164 (1999).  Thus, while the veteran's claim for Arnold-
Chiari malformation may not be granted on a presumptive basis 
as due to herbicide exposure, such claims must be considered 
as due to herbicide exposure on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  

The Board notes, however, that pursuant to 38 C.F.R. 
§§ 3.303(c) and 4.9, a congenital or developmental defect is 
not a disease or injury in the meaning of applicable 
legislation for disability compensation purposes.  However, 
service connection may be granted for a congenital or 
developmental disorder in certain limited circumstances, such 
as when aggravated by a superimposed disease or injury.  See 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 
82-90.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306. Clear and unmistakable evidence (obvious and manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service. Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches. Id. This opinion also held that the provisions of 
38 C.F.R. § 3.306(b) providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service are not inconsistent with 38 U.S.C. § 
1111.  38 C.F.R. § 3.306(b) properly implements 38 U.S.C. § 
1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  
Furthermore, 38 C.F.R. § 3.304(b) (2005) was amended, 
effective May 4, 2005, in order to adhere to this concept (70 
FR 23029, May 4, 2005).

As the Board noted earlier in this decision, the medical 
evidence establishes that the veteran's Arnold-Chiari 
malformation is congenital in nature, but is often not 
manifested until adulthood.  This was indeed the situation in 
this case.  Therefore, while the service medical records 
(SMRs) make no mention of this congenital condition, the 
presumption of sound condition is rebutted by clear and 
unmistakable evidence that the Arnold-Chiari malformation 
preexisted service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).

Turning more specifically to the service medical records 
(SMRs), the veteran was first seen for complaints concerning 
his left shoulder in October 1966, at which time the 
diagnosis was left shoulder muscle strain due to a pulled 
muscle sustained while bridge training two months prior.  In 
December 1966, the veteran complained of left shoulder pain 
for six days; the impression was pulled and sprained muscle.  
In December 1967, the veteran again complained of left 
shoulder pain affecting the suprascapular muscles; while X-
rays were negative, the impression was a left shoulder 
sprain.  In January 1969, the veteran complained of left 
shoulder pain for the prior six months that was aggravated by 
lifting and sleeping on his shoulder; examination revealed 
atrophy of rhomboid muscles.  A February 1969 clinical record 
states that the impression was left winged scapula, etiology 
uncertain.  The veteran's February 1969 separation 
examination did not note any complaints regarding the left 
shoulder, and the musculoskeletal system was evaluated as 
clinically normal. 

The claims file contains private post-service medical records 
that go back to 1985.  These records indicate that the 
veteran was first diagnosed with Arnold-Chiari malformation 
in 1979.  The various private medical records from the mid-
1980s to early 1990s show that symptoms of this congenital 
disease have been progressing over time with syringomyelia 
developing, resulting in significant neurological deficits, 
including left sided weakness that necessarily impacts the 
function of the left shoulder.  They also indicate the 
veteran had surgery to treat the Arnold-Chiari malformation 
and syringomyelia.

A January 1992 VA examination report includes a detailed 
review of the veteran's medical history up to that time.  The 
examiner notes the veteran's history of trauma to the left 
shoulder during service and the finding of left rhomboid 
muscle atrophy and winged scapula.  The examiner also 
reported that the veteran's left upper extremity was fine 
until 1978 or 1979, when he began experiencing disability of 
the left hand.  The diagnosis was neurological deficit with 
post-surgical scars of his neck for surgical correction of 
syringomyelia, and atrophy, and disfunction of the left arm 
from this disease; and also, from an orthopedic injury in 
service, in which he apparently might have dislocated his 
shoulder and subsequently, some neurological deficit in the 
form of atrophy of the rhomboid muscle to the left shoulder. 

A February 1992 VA examination report notes that there were 
no medical materials to review in conjunction with conducting 
the examination.  Examination revealed neurological deficits 
of the left upper extremity.  The diagnosis was "spinal cord 
disease in the lower part of the cervical enlargment [sic] on 
the left, which began in 1968 and has persisted and has 
caused severe disability because of the left upper extremity 
along with moderate to severe disability because of pain, 
weakness, deformity and contracture, thus affecting the whole 
body."

An April 1998 VA muscles examination report briefly recounts 
the veteran's history.  The examiner notes that the veteran's 
left arm is almost useless and that he cannot work overhead 
with it.  The left deltoid displayed atrophy, with 5/5 
strength of the adductors but only 3/5 strength of the 
abductors.  There was also a lack of sensation about the left 
shoulder, and it was noted that his winging of the left 
scapula included involvement of the long thoracic nerve.  
Range of motion measurements were as follows:  abduction to 
60 degrees; adduction from 10 degrees to neutral; internal 
rotation to 70 degrees; external rotation and backward 
extension were full.  

An August 2000 VA orthopedic examination report notes that 
the claims file was reviewed and the history was recited.  
Physical examination reveals numbness of the left scapula 
region, winging of the left scapula, and muscle atrophy of 
the left scapula/rhomboid region.  The examiner further notes 
that the left upper extremity was quite limited and that he 
had minimal function.

An October 2000 VA orthopedic examination report notes that 
the claims file was reviewed.  The veteran's history was 
recounted and it was noted that he is right-handed.  The 
examiner commented that physical examination was essentially 
the same as it was in August 2000.  The examiner opined that 

as to whether the winging of [the left] scapula and 
problems of the left upper extremity are related to 
the service connected shoulder strain . . . then it 
is my opinion that it is not, that it is due to the 
neurological problems noted with respect to 
syringomyelia and Arnold-Chiari as previously 
diagnosed for him, and I do not have any evidence 
that these conditions were present at the time he 
was in military service.

The February 2004 VHA expert medical opinion provides a 
detailed review of the veteran's medical records and 
pertinent medical literature, and discusses the veteran's 
service-connected winged scapula disability in relation to 
the diagnosed Arnold-Chiari malformation.  In regard to the 
winged scapula, the VHA expert explained that most commonly, 
this condition arises from damage to either the long thoracic 
or spinal accessory nerve, and/or injury to the trapezius or 
serratus muscles, and less commonly, injury to the dorsal 
scapular nerve or involvement to the rhomboid muscles.  It 
was opined that the latter, less common injury, could result 
form injury to a peripheral nerve or even direct muscle 
injury.  Concerning the Arnold-Chiari malformation, it was 
explained as a congenital defect of the lower brain and skull 
case that frequently does not appear until adult life, and 
often results in syringomyelia as a complication.  The VHA 
expert comments that the syringomyelia could produce the 
winged scapula, and notes that the cause of the winged 
scapula in service was never defined; only that the service-
connected shoulder disability is described as shoulder 
strain, due to an injury sustained in service.  The VHA 
expert opines that the veteran's long standing symptoms with 
the left shoulder and upper extremity, including clawing of 
the left hand, left arm weakness, and pain in the left upper 
extremity may be ascribed to the Arnold-Chiari malformation 
with syringomyelia.  Moreover, it was suggested that because 
of the location of the syringomyelia, which involves the C5 
nerve root, this might explain the winging left scapula.   

In view of the persistent left shoulder problems in service 
associated with the winged scapula, and the continued 
weakness of the left should after service, the RO issued a 
December 1991 rating decision granting the veteran service 
connection for left winged scapula with rhomboid muscle 
atrophy, slight, of unknown etiology, and assigned a 
noncompensable disability rating therfore.  By a March 1992 
rating decision, the RO increased the veteran's disability 
rating for his left shoulder disability to 30 percent. 

The issue before the Board is whether the veteran's 
underlying Arnold-Chiari malformation, which causes 
significant and progressive neurological deficits, to the 
left shoulder and elsewhere, is a service-connected 
disability.  

First, the Board notes that as the veteran's syringomyelia, 
which is a complication of the veteran's Arnold-Chiari 
malformation, was not manifested to a degree of 10 percent or 
more within one year of separation from service, presumptive 
service connection therefor is not warranted.  38 C.F.R. 
§§ 3.307, 3.309(a).  

As was already noted herein, a congenital or developmental 
defect is not a disease or injury in the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9.  Therefore, as a general 
proposition, the veteran is not entitled to service 
connection for the Arnold-Chiari malformation congenital 
defect and any of its manifestations, even those affecting 
his left upper extremity.  Furthermore, while service 
connection may be granted for a congenital or developmental 
disability when such disability aggravated by a superimposed 
disease or injury pursuant to Carpenter, 8 Vet. App. at 245, 
there is no medical evidence showing that this has occurred 
in this case.  See also VAOPGCPREC 82-90.   Moreover, there 
is nothing in the medical evidence to suggest that his 
congenital Arnold-Chiari malformation was incurred or 
aggravated on a direct basis by exposure to herbicides, as is 
required by Combee, 34 F.3d 1039.

Indeed, the medical evidence of record indicates that all of 
the veteran's neurological symptoms, including the service-
connected winged scapula, are a product of the natural 
progression of the veteran's congenital Arnold-Chiari 
malformation, and not any injury or disease sustained in 
service.  Nor is there any medical evidence that herbicide 
exposure was a factor.  While the SMRs show that the 
veteran's persistent left shoulder problems were attributed 
to shoulder strain and sprain, and he was found to exhibit a 
winged scapula of unknown etiology in 1969, his congential 
Arnold-Chiari malformation had yet to be discovered.  It was 
not until 1979, 10 years after service, that Arnold-Chiari 
was diagnosed.  And there is no persuasive medical evidence 
to suggest that the veteran's current Arnold-Chiari 
malformation was aggravated by any particular incident of 
service, including any injury left shoulder injury he may 
have sustained in service.  Rather, the medical evidence 
suggests just the opposite:  that the Arnold-Chiari 
malformation, which naturally progresses to cause 
neurological deficits over time and does not become 
manifested until adulthood, resulted in the winged scapula 
seen in service, but was not aggravated by any incident or 
injury in service. 

Although a February 1992 VA examination report suggests that 
cervical spinal cord disease began in 1968, the examination 
report is not given much credibility because the examiner 
stated there were no medical materials to review in 
conjunction with conducting the examination; it appears this 
opinion was arrived at solely by history provided by the 
veteran.  Indeed, it does not appear that the examiner was 
aware of the of the veteran's long established Arnold-Chiari 
malformation diagnosis, as he made no specific mention of it 
in his report.

Nonetheless, the VHA medical expert, in the 2004 opinion, 
acknowledged that it was possible, though not the most likely 
scenario, for the left winged scapula to have been caused by 
direct muscle injury.  Also, buttressing this possibility, 
the January 1992 VA examination report indicates that an 
orthopedic injury to the left shoulder in service was a 
contributing, though independent factor to the left shoulder 
atrophy apparent at that time.  Therefore, by granting the 
veteran service connection for the left winged scapula with 
rhomboid muscle atrophy pursuant to the December 1991 rating 
decision, the RO afforded the veteran all reasonable doubt in 
the matter in awarding the veteran compensation for his left 
shoulder muscle disability.  Apparently, the RO reasoned that 
the evidence of repeated muscle injury in service created a 
chronic condition of the left shoulder, manifested by 
rhomboid muscle atrophy.  However, there is no credible 
medical evidence of record suggesting that any of the other 
symptoms affecting the left upper extremity, which are 
neurological in nature, or other symptomatology associated 
with Arnold-Chiari malformation, to include profound 
syringomyelia, spinal cord dysfunction and high-pitched 
voice, are related to service, to include by aggravation or 
due to herbicide exposure.  The only pertinent pathology 
demonstrated during service is that for which service 
connection is in effect, namely a disability of the left 
shoulder muscles, characterized as winged scapula with muscle 
atrophy.  The shoulder disability may be attributable to 
trauma or to the congenital Arnold-Chiari malformation.  If 
the latter, the existing grant of service connection 
encompasses any progression of the underlying congenital 
disorder during service.  The medical evidence clearly and 
unmistakably shows that those manifestations of the veteran's 
congenital Arnold-Chiari malformation for which service 
connection is now being sought were not shown in service or 
for years thereafter, nor is it shown that there was a 
permanent increase in severity of this disability, other than 
that possibly involving the muscles of the left shoulder, 
that would warrant a grant of service connection based on 
aggravation. 

While the Board acknowledges the veteran's contention his 
Arnold-Chiari malformation is related to service, it is noted 
that as the veteran is not a medical expert, he is not 
competent to render an opinion that his currently diagnosed 
Arnold-Chiari malformation is related to service.  Such 
questions must be addressed by medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The weight of the medical 
evidence suggests that there is no relationship between the 
veteran's congenital Arnold-Chiari malformation and active 
duty service, either by way of aggravation or herbicide 
exposure.

Based on the record, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for Arnold-Chiari 
malformation, to include as due to herbicide exposure or by 
way of aggravation. 

III.  Increased Disability Rating for a Left Shoulder Muscle 
Disability 

The veteran contends that the severity of his service-
connected left shoulder disability is greater than the 
assigned disability rating reflects.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which allows for ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In addition, the evaluation 
of the same disability under various diagnoses, and the 
evaluation of the same manifestations under different 
diagnoses, are to be avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, 
however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

As noted earlier, by a December 1991 RO rating decision, the 
veteran was service-connected for left winged scapula with 
rhomboid muscle atrophy, slight, of unknown etiology, and 
assigned a noncompensable disability rating therfore.  By a 
March 1992 rating decision, the RO increased the veteran's 
disability rating for his left shoulder disability to 30 
percent. 

The medical evidence has already been thoroughly recounted 
herein.  As the veteran was service-connected for muscle 
injuries pursuant to 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 
5301, the Board now turns to an analysis of whether a 
disability rating in excess of 30 percent is available.  For 
VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  See 38 C.F.R. § 4.56(c).  Under 
diagnostic codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:

(1)  Slight disability of muscles

(I) Type of injury.  Simple wound of 
muscle without debridement or infection.

(ii)  History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.

(iii)  Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, 
or impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue.

(2)  Moderate disability of muscles

(I)  Type of injury.  Through and through 
or deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.

(ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.

(iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.

(3)  Moderately severe disability of 
muscles

(I)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.

(ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.

(iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4)  Severe disability of muscles

(I)  Type of injury.  Through and through 
or deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.

(iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:

(A)  X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.  (B)  Adhesion of scar to 
one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather 
than true skin covering in an area where 
bone is normally protected by muscle.  
(C)  Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.  (D)  Visible or 
measurable atrophy.  (E)  Adaptive 
contraction of an opposing group of 
muscles.  (F)  Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G)  Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

Pursuant to Diagnostic Code 5301, a maximum 30 percent 
disability rating is assignable for severe impairment of the 
nondominant shoulder concerning upward rotation of the 
scapula and elevation of the arm above shoulder level, 
involving the extrinsic muscles of the shoulder girdle.  

The Board acknowledges that there is additional disability to 
the left upper extremity beyond that which is may be 
attributed to the veteran's service-connected left shoulder 
muscle disability.  Specifically, the medical evidence shows 
that such additional disability, which is neurological in 
origin, is attributable to the veteran's diagnosed congenital 
Arnold-Chiari malformation.  The Board has already determined 
herein that the congenital Arnold-Chiari malformation is 
nonservice-connected.  Therefore, rating the veteran's 
service-connected left shoulder muscle disability under the 
schedule of ratings for neurological conditions contained in 
38 C.F.R. § 4.124a (2005), is inappropriate.

Since the veteran has already been assigned the maximum 
schedular rating of 30 percent, it appears to the Board that 
the veteran is claiming that his disability due to his 
service-connected left shoulder muscle disability is so 
severe as to warrant the assignment of an extra-schedular 
rating.  However, the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2005).   The current evidence of record 
does not demonstrate that the veteran's symptoms due to his 
service-connected left shoulder muscle disability, which is 
muscular in nature, have caused impairment not contemplated 
by the rating schedule.  While his entire left upper 
extremity is extremely limited in function, the medical 
evidence indicates that the substantial cause of this 
debility is not his service-connected left shoulder muscle 
disability, but rather neurological symptoms stemming from 
congenital Arnold-Chiari malformation.  Thus, the symptoms 
attributable to his service-connected left muscle disability 
have not resulted in frequent periods of hospitalization or 
in marked interference with employment.  § 3.321.  There is 
no doubt that service-connected left shoulder muscle 
disability has had an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule as a result of his service-connected left shoulder 
muscle disability, the Board concludes that a remand to the 
RO for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.   

IV.  VCAA Compliance 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of two letters dated 
in January 2002 from the agency of original jurisdiction 
(AOJ) to the appellant that was issued after the initial AOJ 
decision.  The letter informed the appellant of what evidence 
was required to substantiate his claim and of entitlement to 
service connection for Arnold-Chiari malformation, and his 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his/her possession to the AOJ.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Indeed, the Board decided to 
obtain an expert medical opinion VHA in order to provide the 
veteran with every possible consideration.  The veteran has 
also been afforded several VA examinations, and copious 
private medical records relevant to the veteran's claims have 
been obtained. 

In regard to the issue of an increased disability rating for 
service-connected left shoulder muscle disability, the Board 
notes the AOJ did not provide the veteran with appropriate 
notice of the VCAA.  However, as the Board has already 
explained in this decision, the veteran is already in receipt 
of the maximum available disability rating for such 
disability.  The Board finds that under the circumstances, as 
it appears that there is no reasonable possibility that any 
assistance VA could provide to the veteran to substantiate 
the claim, VA may refrain providing the veteran with VCAA 
notice in regard to the issue of entitlement to an increased 
disability rating for service-connected left shoulder muscle 
disability.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  

ORDER

New and material evidence having been submitted, the issue of 
entitlement to service connection for Arnold-Chiari 
malformation with profound syringomyelia with left sided 
weakness, spinal cord dysfunction, and high pitched voice, to 
include as due to herbicide exposure, is reopened.  

Entitlement to service connection for Arnold-Chiari 
malformation with profound syringomyelia with left sided 
weakness, spinal cord dysfunction, and high-pitched voice, to 
include as due to herbicide exposure, is denied.

Entitlement to a disability rating in excess of 30 percent 
for service-connected left shoulder muscle disability is 
denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


